         Case 1:15-cv-09323-LGS Document 150 Filed 07/07/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 AXIOM INVESTMENT ADVISORS, LLC,
 by and Through its Trustee, Gildor
 Management LLC,                                           Case No. 15-CV-09323 (LGS)
                              Plaintiff,
       v.

 BARCLAYS BANK PLC and BARCLAYS
 CAPITAL INC.,
                      Defendants.

  XXXXXXXXXXX ORDER AUTHORIZING PAYMENT OF CLAIMS ADMINISTRATION
 [PROPOSED]
             FEES AND EXPENSES FROM THE SETTLEMENT FUND

       WHEREAS, pursuant to prior Orders, the Court authorized Class Counsel to pay from the

settlement fund up $768,076.22 in notice and claims administration expenses. ECF No. 65

(Preliminary Approval Order), ¶14 ($350,000); ECF No. 138 (Class Distribution Order), ¶5

($320,180.72), ECF No. 143 (Order Authorizing Payment of Claims Administration Fees and

Expenses from the Settlement Fund), ¶1 ($97,895.50); and

       WHEREAS, as set out in a letter from Class Counsel, dated July 1, 2020, Class Counsel

has incurred notice and claims administration expenses exceeding the sum of $768,076.22

authorized to be paid from the settlement fund and has sought the Court’s approval to pay up to

$3,001.54 in additional notice and claims administration expenses from the fund;

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      The Court authorizes Class Counsel to pay up to $3,001.54 in additional notice and

claims administration expenses from the settlement fund for notice and claims administration

expenses set out in Class Counsel’s July 1, 2020 letter.

       2.      Any expenses in excess of $3,001.54 may be paid from the settlement fund only

with the approval of the Court.
         Case 1:15-cv-09323-LGS Document 150 Filed 07/07/20 Page 2 of 2



       3.      The Court retains jurisdiction to consider any further applications concerning the

administration of the settlement fund and such other further relief as this Court deems appropriate.


It is further ordered that Class Counsel shall, by July 28, 2020, file a full accounting of the
distribution of the gross settlement fund.



       IT IS SO ORDERED.



DATED: July 7
       _________________, 2020
      New York, New York




                                                  2
